Citation Nr: 0927142	
Decision Date: 07/21/09    Archive Date: 07/30/09	

DOCKET NO.  03-18 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for polypoid sinusitis.   

2.  Entitlement to service connection for allergic rhinitis.   

3.  Entitlement to service connection for a disorder 
characterized by a spot and/or mass on the left lung.   

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as the residual of exposure to 
asbestos. 

5.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	V. A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from May 1973 to May 1977.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of a September 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In an August 2008 Order, the United States Court of Appeals 
for Veterans Claims (Court) vacated a February 2007 decision 
of the Board, to the extent that decision denied entitlement 
to service connection for polypoid sinusitis, allergic 
rhinitis, a disorder characterized by a spot and/or mass on 
the left lung, chronic obstructive pulmonary disease, and 
asthma.  In so doing, the Court remanded the Veteran's case 
to the Board for action consistent with an August 2008 Joint 
Motion for an Order Vacating and Remanding the Board's 
February 2007 decision.  The case is now, once more, before 
the Board for appellate review.  

For reasons which will become apparent, the Veteran's appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

During the course of the aforementioned Joint Motion in 
August 2008, it was noted that the parties, which is to say, 
the Veteran's attorney and the Secretary, had agreed that the 
VA had failed to provide the Veteran with an adequate medical 
examination.  More specifically, while at the time of a 
February 2006 VA examination, an opinion was offered as to 
the relationship between the Veteran's polypoid sinusitis, 
allergic rhinitis, asthma, and spot and/or mass on the lung 
and his active military service, no opinion was offered as to 
the relationship between the Veteran's chronic obstructive 
pulmonary disease and his alleged inservice exposure to 
asbestos.  Nor had the examining physician discussed the 
history of the Veteran's chronic obstructive pulmonary 
disease, or provided a supporting rationale concerning the 
etiology of that disease.  Significantly, because VA 
undertook to provide the Veteran with an examination which 
addressed all of his current disabilities, it had a duty to 
provide an adequate examination which addressed his chronic 
obstructive pulmonary disease.  Accordingly, remand was 
necessary in order that the VA might provide the Veteran with 
a medical examination addressing whether the Veteran's 
chronic obstructive pulmonary disease had been acquired as a 
result of exposure to asbestos, chemicals, or jet fumes 
during service.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2006, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The Veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO/AMC cannot obtain records identified 
by the Veteran, a notation to the effect 
should be associated with the claims 
file.  In addition, the Veteran and his 
representative should be informed of any 
such problem.  

2.  The Veteran should then be afforded 
an additional VA respiratory/pulmonary 
examination in order to more accurately 
determine the exact nature and etiology 
of his current chronic obstructive 
pulmonary disease.  The RO/AMC is advised 
that the Veteran must be given adequate 
notice of the date and place of any 
requested examination, and a copy of all 
such notifications must be associated 
with the claims folder.  The Veteran is 
to be advised that failure to report for 
a scheduled VA examination without good 
cause may have an adverse affect on his 
claim.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the examination, 
the examiner should specifically comment 
as to whether the Veteran's chronic 
obstructive pulmonary disease as likely 
as not had its origin during his period 
of active military service, to include as 
a result of exposure to asbestos, 
chemicals, or jet fumes.  All such 
information and opinions, when obtained, 
should be made a part of the Veteran's 
claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

3.  The RO/AMC should then review the 
Veteran's claim for service connection 
for chronic obstructive pulmonary 
disease.  Should the benefit sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in June 2008.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL A. PAPPAS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



